Opinion issued August 20, 2010
 
 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00637-CV
———————————
IN RE JEREMY HILL, JOBADIAH HILL,
JAMIE HILL, AND BARBARA GRAHAM, Relators

 

 
Original Proceeding on Petition for Writ of Mandamus  

 

 
MEMORANDUM OPINION[1]
          By petition for writ of mandamus,
relators, Jeremy Hill, Jobadiah Hill, Jamie Hill, and Barbara Graham, challenge
the trial court’s order cancelling lis pendens.
          We deny the petition for writ
of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justices
Bland and Sharp.




[1]           The underlying case is Jeremy Hill, Jobadiah Hill, Jamie Hill, and
Barbara Graham v. Charlene Roberta Hill, No. 08-DCV-165568, in the 434th Judicial
District Court of Fort Bend County, Texas, the Honorable James H. Shoemake
presiding.